Citation Nr: 1753696	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  08-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent prior to May 19, 2015, for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD), and an initial rating higher than 30 percent from May 19, 2015, for an acquired psychiatric disorder diagnosed as an unspecified trauma-related disorder.  

2. Entitlement to service connection for a disability of the legs, other than peripheral neuropathy or related to the knees and right ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957 and from February 1957 to August 1968.  He also has more than two months of service of an unspecified nature.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2011, the Board reopened the issue of entitlement to service connection for a disability of the legs, knees, and right ankle and remanded for further development along with the issues of entitlement to an initial rating higher than 10 percent for PTSD.  The Board also reopened and remanded the issue of service connection for bilateral hearing loss.  However, this issue was granted in a May 2016 rating decision and is therefore no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In the May 2016 rating decision, the RO recharacterized the Veteran's psychiatric disorder as unspecified trauma-related disorder (previously diagnosed as PTSD) and increased the rating to 30 percent, effective May 19, 2015.  Thus, the issue for higher initial staged ratings for a psychiatric disorder remains on appeal and is recharacterized as indicated on the title page of this remand.  See e.g., AB v. Brown, 6 Vet. App. 35, 38- 39 (1993); Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012).  

In October 2016, the Board remanded the issue seeking higher initial staged ratings for a service-connected acquired psychiatric disability and separated the issue seeking service connection for a disability of the legs, knees, and right ankle - denying the issue as it pertains to the knees and right ankle, and remanding the portion seeking service connection for a disability of the legs.  VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues, supra; Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  

In a September 2016 Decision Review Officer (DRO) decision, the VA Appeals Management Center (AMC), among other actions, established service connection for peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus, type II; separate 10 percent ratings were assigned, both effective from April 7, 2016.  Although the AMC noted that this represented a full grant of the benefits sought on appeal, as will be discussed below, the Board concludes that further procedural and evidentiary development is necessary before the Board's October 2016 remand directives are substantially completed and the issue is fully abrogated.  In light of above, the issue remains in appellate status and has been recharacterized as stated on the title page. See e.g., AB and Tyrues, both supra.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Acquired psychiatric disability (formerly diagnosed as PTSD)

As noted by the Board in the October 2016 remand, the most recent VA psychiatric examination, dated in May 2015, is not adequate for adjudication of this issue because it was conducted under the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the DSM-IV.  In response to the Board's direction to schedule the Veteran for a contemporaneous VA psychiatric examination conducted under the DSM-IV, the Veterans Benefits Administration (VBA) attempted to do so in May 2017, July 2017, and September 2017, but the Veteran was not able to appear at any of the scheduled examinations.  Specifically, review of the file reflects that he was hospitalized in a VA facility at the time of the first two examinations, and he was hospitalized again very shortly after the date of the third examination.  

Further complicating matters, it does not appear that the Veteran receives VA or private psychiatric treatment.  As such, the record before the Board is devoid of any medical evidence regarding the frequency and/or severity of the Veteran's psychiatric symptoms described under the DSM-IV dated after the August 2009 VA psychiatric examination.  

Given the closeness in time between the date of the most recent scheduled examination and the Veteran's most recent hospitalization of record, the Board concludes that it is reasonable that he would have likely been experiencing symptoms at the time of the scheduled psychiatric examination, and thus, good cause for his failure to appear as been shown.  See 38 C.F.R. § 3.655(a).  Also, given the period of more than 8 years since the last adequate VA psychiatric examination, the Board concludes that the VA examination should make every effort to describe the frequency and severity of the Veteran's psychiatric symptoms retrospectively (since August 2009) and contemporaneously.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where ... through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Disability of the legs

As noted by the Board in the October 2016 remand, the Veteran's prior descriptions of his claimed disability of the legs was less than precise, manifesting in pain and cramping, bilaterally.  Thus, it was directed by the Board that the Veteran should be provided a VA examination to determine whether any disability affecting either leg is etiologically-related to service or caused or aggravated by a service-connected disability.  Upon examination in August 2017, the VA examiner diagnosed two separate disabilities accounting for these symptoms - peripheral neuropathy and peripheral vascular disease.  While the VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities was secondary to service-connected diabetes mellitus, type II, the etiology of the Veteran's peripheral vascular disease of the lower extremities was not fully discussed and the issue, as it relates to the latter disability, was not readjudicated.  

While the August 2017 examiner opined that peripheral vascular disease was not at least as likely as not related to the Veteran's service, the Board concludes that secondary causation and aggravation should be considered.  Specifically, the Board finds it significant that the August 2017 VA examiner noted that peripheral vascular disease is "associated with generalized ath[e]rosclerosis," and the Veteran has been service connected for coronary artery disease with hypertension and bypass graft surgery since 1996.  As such, the Board concludes that another opinion is necessary to address a possible relationship between these two disabilities in order to substantially complete the prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the disabilities at issue on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

Given the Veteran's recent history of VA hospitalizations, the Board is particularly interested in all VA treatment records from the VAMC in Huntington, West Virginia dated from October 17, 2017, to the present. 

All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder.

2.  The AOJ must ensure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a notice letter which informs him of what the evidence must show to establish service connection on a secondary basis.

3.  Thereafter, return the Veteran's electronic file to the August 2017 VA examiner.  After reviewing the file, the examiner is requested to address the following:

a. Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that peripheral vascular disease of either or both leg(s) is caused by the Veteran's service-connected coronary artery disease with hypertension and bypass graft surgery.  

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that peripheral vascular disease of either or both leg(s) is aggravated by the Veteran's service-connected coronary artery disease with hypertension and bypass graft surgery.   

*  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

4.  Schedule the Veteran for a VA psychiatric examination to determine the frequency and severity psychiatric symptoms since August 2009 under the DSM-IV.  The electronic file must be made available to, and reviewed by, the examiner.  The examiner is asked to do the following: 

a.  Identify all current manifestations of the service-connected acquired psychiatric disorder characterized as PTSD prior to May 19, 2015, and recharacterized as an unspecified trauma related disorder from May 19, 2015.  The examiner should opine on the current degree of occupational and social functioning associated with this disorder.  The DSM-IV criteria must be applied in evaluating the Veteran's service-connected psychiatric disorder.  A Global Assessment of Functioning score with an explanation of the significance of the score assigned must be included.  

b.  To the extent possible, based on the DSM-IV criteria, clearly distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected acquired psychiatric disorder and those due to any nonservice-connected psychiatric disorders.  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.

c.  To the extent possible, the examiner should also answer the above directives retrospectively to address the Veteran's psychiatric symptoms attributable to his service-connected acquired psychiatric disability between August 2009 and the most current VA psychiatric examination.  

d.  If, after several attempts, the Veteran is unavailable for examination, the Veteran's electronic file should be made available to a VA psychiatrist or psychologist so that the psychiatric symptomatology reported at the May 2015 VA psychiatric examination may be reported in terms of the DSM-IV - contemporaneously and retrospectively, if possible, as described above.  

A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


